DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/21/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-3, 5-11 have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoss et al (US 9,363,450).
Regarding claim 1, Hoss discloses an infusion system comprising a means for determining a physiological characteristic of a user (analyte sensor 250: fig. 2; col. 8, lines 15-16), a housing configured to be adhesively coupled to an anatomy of a user (housing surrounding transmitter unit 240: col. 8, line 2; fig. 2; adhesive layer 270: col. 8, line 16), the housing comp[rising a communication device 240 configured to wirelessly communicate the physiological characteristic to a communication component 210 of a fluid infusion device (fig. 2; col. 8, lines 25-31), and a means for defining a fluid flow path from the fluid infusion device into the anatomy of the user, the means for defining the fluid flow path being configured to extend from the housing for insertion into the anatomy of the user (cannula 260: col. 8, line 14; fig. 2).
Regarding claim 3, Hoss discloses a unit control module 210 that determines a value of the physiological characteristic for wireless transmission to control a module associated with the fluid infusion device (col. 8, lines 25-34: glucose levels are determined and insulin infusion signals are sent to the housing 240).
Regarding claim 22, Hoss discloses an infusion set (comprising housing 240; fig. 2) the infusion set comprising a sensor 250 and the housing, wherein the sensor comprises the means for determining the physiological characteristic of the user, and the characteristic is a glucose level of the user (col. 8, lines 1-2, 15-16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoss.
 Claim 2 calls for the means for determining the physiological characteristic to be integrated with the means for defining the fluid flow path. The embodiment of Hoss discussed above with regard to claim 1, as can be seen in fig. 2, includes two separate cannulas for the sensor and the delivery cannula.  However, in fig. 10, Hoss shows that the physiological sensor can be integrated with the infusion device cannula (col. 14, lines 19-22).  The integrated elements require a single entry point into the patient thereby increasing patient comfort and reducing potential sites for infection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for determining the physiological characteristic and the means for defining the flow path as shown in fig. 2 of Hoss to be integrated as shown in fig. 10 of Hoss to reduce the number of access points into the patient’s skin to a single point thereby reducing patient discomfort and reducing potential sites for infection.
Regarding claim 23, the embodiment of Hoss relied upon above as shown in fig. 2, discusses an integrated fluid delivery and sensor device, but fails to explicitly disclose that the reservoir is located in the infusion device.  Fig. 11B shows a reservoir 1120 located in the housing attached to the skin (col. 15, lines 29-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoss shown in fig. 2 to include a reservoir as shown in fig. 11B so that the disposable components of the device can be located in a single unit thereby increasing ease of use for the patient.

Claim(s) 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoss in view of Wang et al (WO 2013/058879 A2).
Regarding claim 5, Hoss fails to disclose the means for defining the fluid flow path including a delivery array of microneedles and the means for determining the physiological characteristics including a sensing array of microneedles for observing the physiological characteristic of the user.  Wang teaches a system for biosensing and drug delivery wherein the means for defining a fluid path includes an array of microneedles 181d, 181e, 181f for delivering a therapeutic, and the means for determining the physiological characteristic is a sensor array of microneedles 181a, 181, 181c (fig. 1K; page 15, para. 0074). It would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to modify the sensor and delivery cannula of Hoss to include a delivery microneedle array and a sensor microneedle array as taught by Wang to allow for multivariate/multiplexed drug delivery at the infusion site (page 15, para. 0073).
Regarding claim 7, Wang teaches that the array of microneedles include delivery microneedles and sensing microneedles (fig. 1K).
Regarding claim 8, Hoss discloses that the means for determining the physiological characteristic includes a sensor for observing the characteristic of the user (sensor 250: col. 8, lines 15-16; fig. 2).  Claim 8 further calls for the means for defining the fluid flow path including a delivery array of microneedles. Hoss fails to disclose this feature.  Wang teaches a system for biosensing and drug delivery wherein the means for defining a fluid path includes an array of microneedles 181d, 181e, 181f for delivering a therapeutic (fig. 1K; page 15, para. 0074). It would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to modify the sensor and delivery cannula of Hoss to include a delivery microneedle array as taught by Wang to allow for multivariate/multiplexed drug delivery at the infusion site (page 15, para. 0073).
Regarding claim 9, Hoss discloses that the sensor is a glucose sensor (col. 8, line 2).
Regarding claim 10, Hoss discloses that the means defining the fluid path includes a cannula (col. 8, line 14), but fails to disclose that the means for determining the physiological characteristics including a sensing array of microneedles for observing the physiological characteristic of the user.  Wang teaches a system for biosensing and drug delivery wherein the means for determining the physiological characteristic is a sensor array of microneedles 181a, 181, 181c (fig. 1K; page 15, para. 0074). It would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to modify the sensor and delivery cannula of Hoss to include a sensor microneedle array as taught by Wang to allow for sensing of various relevant analytes (page 15, para. 0074).
Regarding claim 11, Hoss discloses that the means defining the fluid path includes a cannula (col. 8, line 14).  Hoss further teaches that the sensor can include a pair of electrodes (col. 14, lines 26-31) but fails to disclose a plurality of pairs of electrodes.  Wang teaches a system for biosensing and drug delivery wherein the means for determining the physiological characteristic is a sensor array of microneedles 181a, 181, 181c (fig. 1K; page 15, para. 0074). It would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to modify the sensor and delivery cannula of Hoss to include a sensor microneedle array as taught by Wang to allow for sensing of various relevant analytes (page 15, para. 0074).  An array of the type of sensors taught by Hoss would result in a plurality of sensor pairs.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoss in view of Wang as applied to claim 5 above, and further in view of Davis et al (US 9,974,903).
Claim 6 differs from the teachings above in calling for the array to include at least one insulin sensor.  Hoss discloses that insulin near the glucose sensor can interfere with the reading of the glucose sensor (col. 15, lines 57-62), but fails to disclose an insulin sensor.  Davis teaches an insulin sensor used in combination with a diabetes therapy delivery device, wherein the insulin sensor can detect insulin delivery and determine insulin onboard (col. 33, lines 50-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor array of Hoss in view of Davis to include an insulin sensor as taught by Davis to increase the effectiveness of the therapeutic device by detecting insulin delivery and insulin on board as taught by Davis, and also to ensure that the glucose sensor is operating properly and not being affected by the presence of insulin as taught by Hoss.
Allowable Subject Matter
Claims 12-21 allowed.
Reasons for allowance can be found in the prior Office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783